 



Exhibit 10.2
FIRST AMENDMENT
     THIS FIRST AMENDMENT (this “Amendment”) dated as of June 1, 2006 to the
Credit Agreement referenced below is by and among Orbital Sciences Corporation,
a Delaware corporation (the “Borrower”), the Lenders identified on the signature
pages hereto and Bank of America, N.A., as administrative agent (the
“Administrative Agent”).
W I T N E S S E T H
     WHEREAS, $50 million in credit facilities have been established in favor of
the Borrower pursuant to the Amended and Restated Credit Agreement (as amended,
modified and supplemented from time to time, the “Credit Agreement”) dated as of
December 29, 2004 among the Borrower, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent; and
     WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
     2. Amendments.
     2.1 In Section 8.01 of the Credit Agreement, the “and” at the end of clause
(t) is deleted, the “.” at the end of clause (u) is amended to read
“; and” and a new clause (v) is added thereto to read as follows:
(v) deposits of cash Investments permitted under Section 8.02(j),
Section 8.02(p) or Section 8.02(q) into an escrow account that provides for such
cash Investments to be disbursed from such escrow account to the recipient of
such cash Investments upon the satisfaction of certain conditions.
     2.2 In Section 8.02 of the Credit Agreement, clause (q) is amended to read
as follows:
(q) Investments not contemplated in the foregoing clauses in an amount not to
exceed $25,000,000 in the aggregate at any time outstanding.
     3. Conditions Precedent. This Amendment shall be effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower and the Required Lenders.
     4. Representations and Warranties. The Borrower represents and warrants
that the representations and warranties contained in the Loan Documents are true
and correct in all material respects on and as of the date hereof (except for
those which expressly relate to an earlier date)
     5. Reaffirmation of Security Interests. The Borrower (i) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (ii) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.
     6. No Other Changes. Except as expressly modified hereby, all of the terms
and provisions of the Loan Documents shall remain in full force and effect.
     7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.
     8. Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this First Amendment to be duly executed and delivered as of the date first
above written.

              BORROWER:   ORBITAL SCIENCES CORPORATION, a Delaware corporation  
 
 
           
 
  By:
Name:   /s/ Michael R. Williams
 
Michael R. Williams    
 
  Title:   Senior Vice President and Treasurer    
 
           
ADMINISTRATIVE
            AGENT:   BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:
Name:   /s/ Kristine Thennes
 
Kristine Thennes    
 
  Title:   Vice President    
 
            LENDERS:   BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing
Line Lender    
 
           
 
  By:
Name:   /s/ Michael J. Landini
 
Michael J. Landini    
 
  Title:   Senior Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Robert G. McGill Jr.
 
Robert G. McGill Jr.    
 
  Title:   Director    
 
                FIRST HORIZON BANK, A DIVISION OF FIRST TENNESSEE BANK NA    
 
           
 
  By:
Name:   /s/ Gill H. Waller
 
Gill H. Waller    
 
  Title:   SVP    

 